          Case 1:19-cr-10159-MLW Document 49 Filed 05/08/20 Page 1 of 17



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                                     )
                                                             )
                 v.                                          )
                                                             )        Docket No. 1:19-cr-10159-MLW
JOVANI MIRANDA                                               )
                          Defendant.                         )


                              DEFENDANT’S SENTENCING MEMORANDUM

        Defendant Jovani Miranda respectfully submits this Sentencing Memorandum.

I.      Proceedings to Date

        On January 15, 2019, Mr. Miranda was arrested by the Boston Police and charged with

firearm related offenses in Dorchester District Court. See Presentence Report (“PSR”) ¶ 46.

The United States Attorney’s Office for the District of Massachusetts adopted this state criminal

case. Mr. Miranda was arrested by federal law enforcement agents and he made his initial

appearance in this Court on May 16, 2019. PSR ¶ 1. He has been detained in federal custody

since that date at the Donald Wyatt Detention Facility (“Wyatt”).

        On January 28, 2020, Mr. Miranda pled guilty to a single-count Superseding Indictment

charging him with being a felon in possession of a firearm and ammunition, in violation of 18

U.S.C. § 922(g)(1).1 The defense asks for a sentence of “time served,” which reflects the time

Mr. Miranda has spent in custody since his arrest. As of the date of sentencing in this case, Mr.

Miranda will have served 12 months, 25 days. In terms of a period of supervised release, the




1 The superseding indictment was not brought by the United States Attorney’s Office to add criminal charges or to
change the original charge under 18 U.S.C. § 922(g)(1). The language of the indictment was amended to conform
with the United States Supreme Court’s decision in Rehaif v. United States, 139 S. Ct. 2192 (2019). Prior to his
change of plea, defense counsel reviewed the Rehaif decision and relevant issues with Mr. Miranda. Understanding
these points, Mr. Miranda voluntarily and intelligently entered a plea of guilty to the superseding indictment.

                                                        1
         Case 1:19-cr-10159-MLW Document 49 Filed 05/08/20 Page 2 of 17



defense requests 3 years with a special condition that the first 6 months be served in home

confinement with electronic monitoring at his family’s residence in Taunton, Massachusetts. The

requested sentence is supported by the required statutory factors set out in 18 U.S.C. 3553(a) but

is also based on considerations relating to the ongoing COVID-19 pandemic. The recommended

sentence is sufficient, but not greater than necessary, to address the sentencing goals.

II.    Offense Conduct and Applicable Guidelines Range

       Mr. Miranda, a previously convicted felon, was found in possession of a loaded firearm

after a traffic stop by Boston Police officers on January 15, 2019. He was the front passenger in

a car containing three other companions that reportedly made an illegal U-turn. This observation

was made by several plain clothes police officers in an unmarked car who were following Mr.

Miranda and his friends. After the car had pulled over to the side of the road, these officers

approached and observed a bottle of liquor and a plastic cup in the area where Mr. Miranda was

seated. See Exhibit A. He was asked to step from the car by the officers and when it appeared

that they were going to pat him down, he volunteered that he had a gun in his possession. The

officers removed the gun from his jacket pocket and he was charged in Dorchester District Court

with the criminal case that would eventually become this federal prosecution.

       The applicable guideline, in agreement with the United States Probation Office, was base

level 20 because Mr. Miranda committed the instant offense after sustaining a felony conviction

for distribution of a Class D substance (marijuana) (USSG § 2K2.1(a)(4)(A)); the base offense

level is increased to 24 because the handgun recovered had an obliterated serial number (§

2K2.1(b)(4)(B)); the adjusted offense level is decreased by 3 for acceptance of responsibility (§

3E1.1), so there is a resultant Total Offense Level of 21. With a criminal history score of six in

Criminal History Category (“CHC”) III, the range is 46-57 months.


                                                 2
           Case 1:19-cr-10159-MLW Document 49 Filed 05/08/20 Page 3 of 17



III.      Mr. Miranda’s Health, Environment, and Relationships Led to his Conviction

       A. Coping with the effects of epilepsy

          Mr. Miranda is 28 years old and was born in Boston, Massachusetts into a close knit

Cape Verdean family. He was raised by both his parents and lived, all of his life, with extended

family under one roof at an address on Norton Street in Dorchester. See PSR ¶ 57. The family

rented in an apartment building in which he lived with his parents, his two sisters, his sister’s

child, his brother, and his grandmother. After many years, the family recently relocated to an

address in Taunton, Massachusetts. Id. Mr. Miranda’s mother, Maria, has been particularly

concerned about his involvement with this criminal matter, has kept informed about its progress,

and she and the family are forever supportive of him. See Exhibit B, Letter of Cipriano and

Maria Miranda.

          In terms of his health, Mr. Miranda was diagnosed with epilepsy in 2017 and has

experienced severe seizures on multiple occasions since then. See PSR ¶ 59. He has been

prescribed the anticonvulsant medication Keppra (1500 mg) on a daily basis at Wyatt and has

been referred to a Neurologist. Id. Mr. Miranda’s mother recounts that her son was involved in

a motorcycle accident in 2016 where he suffered a serious head injury. He spent a week in the

hospital as a result. It was a hit and run accident where a person driving in a car struck Mr.

Miranda while riding his motorcycle causing his head to hit the pavement. Mrs. Miranda states

that his seizures began 6 to 7 months after that accident.

          During the first of these attacks, she recalls that Mr. Miranda was shaking uncontrollably

in his bed with his eyes rolling backwards. He had spittle coming out of his mouth and could not

talk. He was also extremely disoriented and had to be subdued physically by emergency medical

responders when taken to the hospital. Although Mr. Miranda is currently taking his anti-seizure



                                                   3
         Case 1:19-cr-10159-MLW Document 49 Filed 05/08/20 Page 4 of 17



medication at Wyatt, he was not consistently taking it when not in custody. See PSR ¶ 59

(reference to medical records and “med noncompliance”). This translated into an increase in the

frequency of these convulsive episodes. This was due in large part to sporadic access to health

insurance. In addition to an uptick in seizure episodes, poorly treated epilepsy can lead to erratic

behavior, mood swings, and psychological symptoms such as bouts of irrational fear and anxiety.

    B. The consequences of growing up in Dorchester

        When the Court reviews Mr. Miranda’s criminal history, it will see that a particular

geographic location is mentioned repeatedly, “Olney Street”, in Dorchester, MA. See PSR ¶¶ 31,

32. The traffic stop in this case that led to the discovery of a gun and ammunition in Mr.

Miranda’s possession took place at the intersection of Olney Street and Geneva Avenue in

Dorchester. See PSR ¶ 8. Lastly, the United States Probation Department has indicated in the

PSR that the Boston Regional Intelligence Center (“BRIC”) has identified Mr. Miranda as an

Olney Street “gang associate”.2 See PSR ¶ 63.

        Mr. Miranda denies being a member of any gang but what he cannot deny is that fact that

his lifetime address at 43 Norton Street in Dorchester, MA is literally around the corner from

Olney Street and Geneva Avenue. This section of Dorchester has been identified as a “high




2 The American Civil Liberties Union of Massachusetts sued the Boston Police in 2018 to gain access to
this “BRIC” database. The Boston Regional Intelligence Center is a unit of the Boston Police that gathers
and analyzes intelligence which is accessible to federal law enforcement. The lawsuit was prompted by,
among other things, the concerns of Civil Liberties advocates about the accuracy of the database and the
impact it could have on individuals wrongly identified as gang members.
        According to the rules and procedures outlined by the Boston Police, an individual is considered
“active” if they have reached the criteria to be a gang associate, had contact with another gang member, or
participated in some form of gang activity within the last five years to include instances where the
individual may have been incarcerated. See https://www.documentcloud.org/documents/6219626-BPD-
Rule-335-Gang-Assessment-Database.html.


                                                    4
         Case 1:19-cr-10159-MLW Document 49 Filed 05/08/20 Page 5 of 17



crime area” by the Boston Police Department thus the plain clothes Youth Violence Strike Force

patrol that stopped Mr. Miranda and his friend on the night of his arrest.




>>>>>




        Although this area has always been his “neighborhood” and he has made friendships with

people who live there, that does not make him a “gang associate”. Having said that, he knows

first hand that the area can be dangerous. In 2009 when he was walking in the area of a

Walgreen’s Pharmacy on Geneva Avenue with his younger cousin, they were set upon by a

group of young men. One of the men was armed and shot at Mr. Miranda and his cousin. Mr.

Miranda was hit in the left thigh and was later treated at Boston Medical Center for his injury.

See PSR ¶ 60. No one was prosecuted for the assault. To this day, Mr. Miranda feels “pinching”




                                                 5
         Case 1:19-cr-10159-MLW Document 49 Filed 05/08/20 Page 6 of 17



sensations in the area of the injury. Since that attack, Mr. Miranda has lived in fear of losing his

life.

        Living in this area of Dorchester has therefore negatively impacted Mr. Miranda’s life in

a multitude of ways. Although he certainly had control over his own actions while there over the

years, he did not have any control over his family’s financial circumstances and their decision to

settle in this area of Boston to try to make a life for themselves. The Norton and Olney Street

neighborhood has exposed Mr. Miranda to individuals and circumstances that have not only

threatened his life but have facilitated the creation of a portion of his criminal history. Being

there has also caused him to be falsely labeled as a “gang associate” and has led, in part, to his

prosecution in this federal case.

    C. Mr. Miranda’s relationship with Vanessa Andrade has created an overstated
       criminal history

        Aside from the entries in his criminal history associated with Olney Street, the bulk of

Mr. Miranda’s criminal record exists because of his relationship with Ms. Vanessa Andrade. See

PSR ¶¶ 34-37. He and Ms. Andrade have two children together: Isaiah Miranda, age 10 and

Adrian Miranda, age 6. Mr. Miranda wishes the Court to understand that the volatility that has

existed with Ms. Andrade over the years is now over and was more a product of jealousy and

infidelity than of any violence. See PSR ¶ 55. Ms. Andrade spoke to the United States Probation

Department for purposes of preparation of the PSR and confirmed this to be true. She described

Mr. Miranda as an “amazing person and excellent father.” See PSR ¶ 56. She also stated that he

maintains telephone contact with his children as he prefers not to have them come into a prison

environment to see him. Id.

        When she was asked about the existence of domestic violence in the relationship, she

simply stated that their relationship had been “bumpy” but that they “make it work for them and

                                                  6
          Case 1:19-cr-10159-MLW Document 49 Filed 05/08/20 Page 7 of 17



would make it work when he is released from custody.” Id. The criminal history point total for

the cases involving Ms. Andrade is 5. If these points were deducted from his criminal history

score, he would be a CHC I and the resultant guidelines range at a total offense level 21 would

be 37-46 months.

      D. Why carry a loaded gun in a car on January 15, 2019?

         Several of the factors described above led to the situation that took place on the evening

of Mr. Miranda’s arrest. First, he was literally a few miles from his home address on Norton

Street when he was stopped by the police in the area of Olney Street and Geneva Ave driving

with friends. Living in this part of Dorchester has always been a source of problems for him.

Second, Mr. Miranda was not attending to his epilepsy properly by taking daily medication. This

increased his fear and anxiety, likely to an irrational level, about getting shot at again as he did in

2009. For better or worse, he felt he needed to protect himself in the event he was attacked again

and obtained this gun assure it. Lastly, with all due respect to Mr. Miranda, he was a very

immature 28 year old at the time of his arrest. This last year of jail time at Wyatt has caused him

to reflect repeatedly on the sheer stupidity of driving around drinking and partying with friends

with a loaded gun in his pocket. His thinking is clear now as he has been taking his epilepsy

medication regularly and he recognizes that he didn’t need to carry a gun to feel safe in his own

neighborhood.

IV.      The Risks to Mr. Miranda from Continued Custody

         As of May 8, 2020, the new strain of coronavirus, which causes COVID-19, has infected

over 3,902,628 people, leading to at least 272,286 deaths worldwide. 3 On March 11, 2020, the



3
 Center for Systems Science and Engineering at Johns Hopkins University, Coronavirus
COVID-19 Global Cases Dashboard (Mar. 30, 2020), at
https://gisanddata.maps.arcgis.com/apps/opsdashboard/index.html#/bda7594740fd40299423467
                                                   7
         Case 1:19-cr-10159-MLW Document 49 Filed 05/08/20 Page 8 of 17



World Health Organization officially classified COVID-19 as a pandemic. 4 On March 13, 2020,

President Trump declared a national emergency to address the pandemic. 5 Governor Baker

declared a state of emergency in Massachusetts on March 10, 2020, and he issued several

emergency orders. 6 Those orders range from closing all elementary and secondary schools to

prohibiting on-site consumption of food and beverages to restricting visitor access to nursing

homes to prohibiting public gatherings of more than 25 people. Id. On March 23, 2020,

Governor Baker ordered all non-essential businesses to close. Id. Following the lead of

government officials, this Court has issued over a dozen General Orders relative to coronavirus,

including continuing all jury trials that were scheduled to begin before April 27, 2020 (General

Order 20-2) and continuing all criminal hearings and deadlines other than motions for release or

detention for 60 days, absent a showing of a case-specific liberty or public safety interest.

(General Order 20-4). Other measures include postponing grand juries, civil mediation sessions

and naturalization ceremonies, and restricting courthouse visitors.

       Virtually all of the precautionary measures enacted by courts and by local, state and

federal governments are designed to keep people out of crowded places and to ensure “social

distancing” to lower the spread of the virus because it is highly contagious. The CDC advises



b48e9ecf6. See also World Health Organization, Coronavirus disease 2019 (COVID-19)
Situation Report – 62 (Mar. 21, 2020) https://www.who.int/docs/default-
source/coronaviruse/situation-reports/20200322-sitrep-62-covid-19.pdf?sfvrsn=f7764c46_2
4
  WHO Characterizes COVID-19 as a Pandemic, World Health Organization (March 11, 2020)
at https://bit.ly/2W8dwpS.
5
  Remarks by President Trump, Vice President Pence, and Members of the Coronavirus Task
Force in Press Conference (March 13, 2020). https://www.whitehouse.gov/briefings-
statements/remarks-president-trump-vice-president-pence-members-coronavirus-task-force-
press-conference-3/.
6
  https://www.mass.gov/info-details/covid-19-state-of-emergency.


                                                  8
         Case 1:19-cr-10159-MLW Document 49 Filed 05/08/20 Page 9 of 17



that the virus passes through coughing and by contact with contaminated surfaces. 7 Data

published in the New England Journal of Medicine found that the highly contagious “virus can

remain viable and infectious in aerosols [i.e. in the air] for hours and on surfaces up to days.” 8

Additional studies also suggest that COVID-19 is capable of at least some airborne transmission:

a study in China suggests that the illness may be spread by air currents in enclosed spaces. 9

       To combat transmission, the CDC has issued guidance discouraging gatherings of more

than 10 people in one place. 10 The CDC also urges social distancing, meaning every person

should remain at a distance of at least six feet from every other person. 11 Proper hygiene,

including frequent cleaning of all surfaces and frequent, thorough hand washing is also

recommended. On April 3, 2020, the CDC issued new guidance recommending the general



7
 See “How It Spreads,” Center for Disease Control and Prevention (last accessed 03/21/2020),
https://www.cdc.gov/coronavirus/2019-ncov/prepare/transmission.html.

8 Neeltje van Doremalen, et. al, Aerosol and Surface Stability of SARS-CoV-2 as Compared with
SARS-CoV-1, New England J. Med., (March 17, 2020),
https://www.nejm.org/doi/full/10.1056/NEJMc2004973
9
  Kenneth Chang, How Coronavirus Infected Some, but Not All, in a Restaurant, New York
Times (Apr. 20, 2020) https://www.nytimes.com/2020/04/20/health/airflow-coronavirus-
restaurants.html. See also CDC, COVID-19 Outbreak Associated with Air Condition in
Restaurant, Guangzhou, China, 2020, Emerging Infectious Diseases (Jul. 2020) available at
https://wwwnc.cdc.gov/eid/article/26/7/20-0764_article#comment. Additional papers are being
published on the possibility of airborne transmission. See, e.g., Lidia Morawska & Junki Cao,
Airborne Transmission of SARS-CoV-2: The world should face the reality, Environment
International (Apr. 20, 2020) available at https://www.ncbi.nlm.nih.gov/pubmed/32294574.
10
   Implementation of Mitigation Strategies for Communities with Local COVID-19
Transmission, Center for Disease Control and Prevention, 3 (Mar. 12, 2020) available at
https://www.cdc.gov/coronavirus/2019-ncov/downloads/community-mitigation-strategy.pdf.
11
  See supra note 7; see also Lisa Maragakis, “Coronavirus, Social Distancing, and Self-
Quarantine,” John Hopkins Univ. (last accessed March 21, 2020)
https://www.hopkinsmedicine.org/health/conditions-and-diseases/coronavirus/coronavirus-
social-distancing-and-self-quarantine.

                                                  9
        Case 1:19-cr-10159-MLW Document 49 Filed 05/08/20 Page 10 of 17



public to wear “cloth face coverings in public settings where other social distancing measures are

difficult to maintain (e.g., grocery stores and pharmacies) especially in areas of significant

community-based transmission.” The Massachusetts Department of Public Health issued a

similar advisory. 12

        For a host of reasons, inmates and staff are at heightened risk of contracting COVID-

19. 13 The recommended measures for mitigating the spread of COVID-19 are not readily

available for incarcerated detainees, or for those who must interact with them. Congregate

settings such as jails and prisons allow for rapid spread of infectious diseases that are transmitted

person to person, especially those passed by droplets through coughing and sneezing. In prison,

people are confined in close proximity to one another and to the staff. Staff, by necessity, interact

with each other, and with inmates when they enter a jail. Prior to entering a jail for their shift,

they have interacted with their family, or they (or a family member) have gone out of their house

consistent with “shelter in place” orders and directives. When they report for their shift, they

may be unwitting carriers of COVID-19, introducing the virus into the prison and staff

population and workspaces. When prisoners must share sleeping areas, dining halls, bathrooms,

showers and other common areas, the opportunities for transmission are greater. In addition,



12
   CDC, Recommendations for Cloth Face Covers, Apr. 3, 2020,
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-cover.html. (Last
accessed April 6, 2020). See also Massachusetts Department of Public Health, Advisory
Regarding Face Coverings and Cloth Masks, (Apr. 10, 2020) available at
https://www.mass.gov/news/advisory-regarding-face-coverings-and-cloth-masks.
13
   See, e.g. Joseph A. Brick, Infection Control in Jails and Prisons, 45 Clinical Infectious
Diseases 1047, 1047 (Oct. 2007), https://doi.org/10.1086/521910 (noting that in jails “[t]he
probability of transmission of potentially pathogenic organisms is increased by crowding, delays
in medical evaluation and treatment, rationed access to soap, water, and clean laundry, [and]
insufficient infection-control expertise”); see also Claudia Lauer & Colleen Long, US Prisons,
Jails on Alert for Spread of Coronavirus, Associated Press (Mar. 7, 2020).


                                                  10
        Case 1:19-cr-10159-MLW Document 49 Filed 05/08/20 Page 11 of 17



there are reduced opportunities to apply necessary hygiene measures, as jails and prisons are

often under resourced and under equipped. 14 According to public health experts, incarcerated

individuals “are at special risk of infection, given their living situations,” and “may also be less

able to participate in proactive measures to keep themselves safe;” “infection control is

challenging in these settings.” 15

        According to public health experts, incarcerated individuals “are at special risk of

infection, given their living situations,” and “may also be less able to participate in proactive

measures to keep themselves safe;” “infection control is challenging in these settings.” 16 Medical

professionals behind bars are sounding the alarm as well: “[W]e cannot change the fundamental

nature of jail. We cannot socially distance dozens of elderly men living in a dorm, sharing a

bathroom. Think of a cruise ship recklessly boarding more passengers each day … Please let as

many out as you possibly can.” 17

        In the Bureau of Prisons (“BOP”), the rate of infection is proceeding at a shocking rate,




14
  See, e.g. Joseph A. Brick, Infection Control in Jails and Prisons, 45 Clinical Infectious
Diseases 1047, 1047 (Oct. 2007), https://doi.org/10.1086/521910 (noting that in jails “[t]he
probability of transmission of potentially pathogenic organisms is increased by crowding, delays
in medical evaluation and treatment, rationed access to soap, water, and clean laundry, [and]
insufficient infection-control expertise”).
15
   “Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-President
Mike Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts
in the United States,” (March 2, 2020), at https://bit.ly/2W9V6oS.
16
   “Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-President
Mike Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts
in the United States,” (March 2, 2020), at https://bit.ly/2W9V6oS.

 Craig McCarthy, Top Rikers Doctor: Coronavirus ‘Storm is Coming,’ N.Y. Post (Mar. 19,
17

2020). See also Jennifer Grannerman, A Rikers Island Doctor Speaks Out to Save Her Elderly
Patients from the Cornoavirus, The New Yorker (Mar. 20, 2020).


                                                 11
           Case 1:19-cr-10159-MLW Document 49 Filed 05/08/20 Page 12 of 17



far surpassing the national rate: 18




As of May 7, 2020, the BOP has reported 44 federal inmate deaths, and 2,646 federal inmates

and 244 BOP staff members who have tested positive for COVID-19. 19 The BOP’s reported

numbers of positive tests are almost certainly lower than the actual number of inmates and staff

members who have become infected. This is because the BOP has not instituted mass testing for

the coronavirus, and testing kits remain difficult to obtain. For example, the federal penitentiary

in Terre Haute, Indiana, which houses between 2,500 and 3,000 inmates, received only four tests

as of late March. 20 At the federal prison in Oakdale, Louisiana, where at least seven inmates

have died and dozens have tested positive, “correctional officers were told to stop testing people

and just assume that anyone with symptoms had been infected[.]” 21

           Steps are being taken in some jurisdictions to facilitate the release of elderly and sick


18
 Graph created by the Federal Defenders of New York, and available on their website as of
April 30, 2020: https://federaldefendersny.org/
19
  Federal Bureau of Prisons, COVID-19 (last accessed Apr. 20, 2020), https://www.bop.gov/coronavirus/index.jsp
(numbers include those who have recovered after testing positive).

20
  Mother Jones, “Want to Know How Fast Coronavirus Can Spread in Prison? Look at Arkansas” (Apr. 13, 2020),
https://www.motherjones.com/coronavirus-updates/2020/04/cummins-unit-prison-arkansas-coronavirus-spread/.

21
     Id.


                                                      12
        Case 1:19-cr-10159-MLW Document 49 Filed 05/08/20 Page 13 of 17



prisoners and to reduce jail populations by discouraging the admission of individuals arrested on

non-violent misdemeanor charges. 22 This is happening in Massachusetts in state courts as well. 23

Voices in Congress have called on the Department of Justice to “do all they can to release as

many people as possible who are currently behind bars and at risk of getting sick.” See March

19, 2020 Letter from U.S. Reps. Jerrold Nadler & Karen Bass to Attorney General William P

Barr (“With large numbers of people living in close proximity to one another, many of them

elderly or living with chronic diseases, DOJ must act now to save lives. Accordingly, we urge

you to put in place measures to ensure that both the flow of prisoners into federal facilities is

slowed significantly and that prisoners who can and should be released are released forthwith.

We cannot wait any longer to take action.”); 24 see also March 19, 2020 Letter from Senator

Kathleen Harris to BOP Director Michael Carvajal (noting that “[e]merging research has

demonstrated how dangerous coronavirus is for the elderly and those with underlying conditions

and compromised immune systems” and urging BOP to “tak[e] reasonable steps to reduce the

incarcerated population and guard against potential exposure to coronavirus”). 25


 See, e.g., Zusha Elinson and Deanna Paul, Jails Release Prisoners, Fearing Coronavirus
22

Outbreak, Wall Street Journal (Mar. 22, 2020).
23
  See Citing Risk of Coronavirus Spread, DA Rollins Seeks Release of Many Suspects From
Custody,” WCVB Channel 5 (Mar. 20, 2020) available at https://www.wcvb.com/article/citing-
risk-of-coronavirus-spread-da-rollins-seeks-release-of-many-suspects-from-custody/31781799#.
24
  Available at https://judiciary.house.gov/uploadedfiles/2020-03-
19_letter_to_ag_barr_re_covid19.pdf.
25
   Available at
https://www.harris.senate.gov/imo/media/doc/Harris%20Letter%20to%20Carvajal%20(3.19).pdf
See also March 9, 2020 letter from fifteen United States Senators to BOP Director Carvajal,
available at
https://www.warren.senate.gov/imo/media/doc/2020-03-
09%20Senator%20Warren%20Letter%20to%20BOP%20re%20Coronavirus.pdf.; See also Mark
Hallum, Three New York Congress members tell feds to spring non-violent offenders from jail,
AMNY (Mar. 22, 2020) available at
                                                 13
        Case 1:19-cr-10159-MLW Document 49 Filed 05/08/20 Page 14 of 17



       Federal Courts are following suit. See, e.g,, United States v. Matthaei, ECF No. 30, Case

No. 1:19-cr-243-BLW (D. Idaho Mar. 16, 2020) (extending self-surrender date by 90 days in

light of COVID-19); United States v. Barkman, 2020 U.S. Dist. LEXIS 45628 (D. Nev. Mar. 17,

2020) (suspending intermittent confinement order because “we must take every necessary action

to protect vulnerable populations and the community at large”); In re Manrigue, 2020 WL

1307109 (N.D. Cal. Mar. 19, 2020) (“The risk that this vulnerable person will contract COVID-

19 while in jail is a special circumstance that warrants bail.”); United States v. Stephens, 2020

WL 1295155 (S.D.N.Y. Mar. 19, 2020) (granting release based on the “unprecedented and

extraordinarily dangerous nature of the COVID-19 pandemic” which places inmates, in

particular, at “heightened risk”); See also United States v. Jose Perez, Amended Order, No. 19-

cr-00297-PAE (S.D.N.Y. Mar. 19, 2020) (ECF No. 62) (ordering defendant’s temporary release

from custody “based on the unique confluence of serious health issues and other risk factors

facing this defendant, including but not limited to the defendant’s serious progressive lung

disease and other significant health issues, which place him at a substantially heightened risk of

dangerous complications should be contract COVID-19 as compared to most other

individuals.”); Xochihua-James v. Barr, No. 18-71460 (9th Cir. Mar. 23, 2020) (unpublished)

(sua sponte releasing detainee from immigration detention “in light of the rapidly escalating

public health crisis”). Attorney General Barr recently indicated that the Bureau of Prisons would

consider ways to send home or protect those most vulnerable, to be mindful about the dangers of

the virus spreading inside the closed conditions of a prison. 26



https://www.amny.com/coronavirus/three-new-york-congress-members-tell-feds-to-spring-non-
violent-offenders-from-jail/.

 Philip Ewing, Barr: Federal Prisons Mustn't Become 'Petri Dishes' For Coronavirus, NPR
26

March 26, 2020, available at: https://www.npr.org/sections/coronavirus-live-
                                                 14
        Case 1:19-cr-10159-MLW Document 49 Filed 05/08/20 Page 15 of 17



       Regarding the Wyatt Detention Facility, where Mr. Miranda is currently held, the Chief

Judge of the District of Rhode Island has ordered the Warden to provide twice weekly status

reports, including the total number of inmates and staff who have been tested, and have tested

positive. 27 As of April 27, 2020, Wyatt had an inmate population of 576 persons. The majority of

that prisoner population are federal detainees, numbering approximately 487. These numbers

obviously do not account for staff at Wyatt who work multiple shifts per week, rotating in and

out of the facility according to their assigned work schedules. Of those 576 inmates at Wyatt,

only seventy-one (71) – 12% – have been tested for coronavirus. As of May 7, 2020, thirteen

inmates and four staff members have tested positive. Further, a review of the weekly status

reports filed by Wyatt indicate that the facility is not rapidly increasing its testing of inmates.

       The lack of universal testing at Wyatt, and the seemingly slow scale of increased testing

in recent weeks, makes it difficult to assess the true risk and scope of the pandemic there. But

that lack of universal testing, paired with the conditions of confinement and the inability to

socially distance while incarcerated, make the facility a powder keg for disease transmission.

See Exhibit C, Boston Globe Op Ed, Nancy Gertner. Generally, inmates at Wyatt are still sharing

cells, living spaces and common areas, and eating meals together. While the facility has provided

inmates with temporary masks, their use is not mandatory and, as such, does little to stop the

spread or minimize the risk of transmission of coronavirus. To sound the alarm, more than 60

immigration detainees at the facility are participating in a hunger strike “calling for their release

amid concerns about the potential rapid spread of the novel coronavirus through the inmate



updates/2020/03/26/822016191/barr-federal-prisons-mustnt-become-petri-dishes-for-coronavirus
27
  See In Re: Donald W. Wyatt Detention Center, 1:20−mc−00004−JJM, Dkt 1; also available at:
https://www.rid.uscourts.gov/sites/rid/files/Wyatt_General_Order.pdf

                                                  15
        Case 1:19-cr-10159-MLW Document 49 Filed 05/08/20 Page 16 of 17



population.” 28

       Although epilepsy is not listed by the Centers for Disease Control as a comorbidity that

increases the risks of severe physical complications should infection occur, many medical

resources recognize that persons with chronic neurological conditions are vulnerable.

https://www.epilepsysociety.org.uk/epilepsy-and-coronavirus-covid-19-faqs#.XrWo_7NYaVQ.

Over time, it is being discovered that the virus is affecting human beings in a multitude of

different ways that were not previously anticipated. These concerns make continued custody of

Mr. Miranda, whether at Wyatt or in a BOP setting, a grave risk to his health.

                                          CONCLUSION

       Mr. Miranda deeply regrets his reckless actions in this case. As described by his parents,

he is a good person at heart with artistic talents who simply wants a second chance to correct the

path of his young life. See Exhibit B. His criminal history is somewhat overstated in that it is

primarily relates to old, non-violent, relationship problems with Vanessa Andrade who now

speaks highly of Mr. Miranda to the U.S. Probation Department and wishes to continue in a

relationship with him to care for their children.

       Mr. Miranda is close to his family as described in the attached letters from Maria and

Cipriano Miranda. Id. When he is eventually released, he need not return to Dorchester as the

family has relocated to Taunton. Living in that area has ruined and almost taken his life. Lastly,

once released Mr. Miranda will continue to take his epilepsy medication which should minimize

any chance of erratic behavior, mood swings, and irrational bouts of anxiety. All of these factors

led to the offense conduct in this case. He has already served almost 13 months in custody in a



28
  Providence Journal, “More Than 60 ICE Detainees on ‘Hunger Strike’ Call for Release from
Wyatt,” April 7, 2020, available at: https://www.providencejournal.com/news/20200407/more-
than-60-ice-detainees-on-rsquohunger-strikersquo-call-for-release-from-wyatt
                                                    16
        Case 1:19-cr-10159-MLW Document 49 Filed 05/08/20 Page 17 of 17



prison setting that puts him at great risk of becoming seriously ill due to the COVID-19

pandemic. It is for these reasons that the defendant urges this Court to impose a sentence of time

served followed by 3 years of supervised release with a special condition that the first 6 months

of that period be served in home confinement with electronic monitoring.

                                                           Respectfully submitted,

                                                           JOVANI MIRANDA
                                                           By his Attorney,

                                                           /s/ Oscar Cruz, Jr.
                                                           Oscar Cruz, Jr.
                                                           B.B.O. #630813
                                                           Federal Defender Office
                                                           51 Sleeper Street, 5th Floor
                                                           Boston, MA 02210
                                                           Tel: 617-223-8061


                                 CERTIFICATE OF SERVICE

         I hereby certify that this document filed through the ECF system will be sent
 electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
 on May 8, 2020.

                                                          /s/ Oscar Cruz, Jr.
                                                          Oscar Cruz, Jr.




                                                 17
